1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     LAVONTE GLOVER,                                         Case No. 2:19-cv-01144-JAD-VCF
4                                              Plaintiff                      ORDER
5            v.
6     HEAPS et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          On July 1, 2019, Plaintiff, a prisoner in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed

12   properly executed financial certificate. (ECF Nos. 1-1, 1-2). On July 8, 2019, this Court

13   issued an order directing Plaintiff to file a fully complete application to proceed in forma

14   pauperis with complete financial attachments or pay the full filing fee within 30 days from

15   the date of that order. (ECF No. 3). Plaintiff subsequently filed an application to proceed

16   in forma pauperis but not an inmate account statement. (ECF No. 4). As such, this

17   application is incomplete.

18          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

19   application to proceed in forma pauperis and attach both an inmate account statement

20   for the past six months and a properly executed financial certificate. Plaintiff has not

21   submitted an inmate account statement for the past six months. (See ECF No. 4). The

22   Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the

23   matter of the payment of the filing fee is resolved. Plaintiff will be granted one final

24   opportunity to cure the deficiencies of his application to proceed in forma pauperis by

25   filing inmate account statement for the past six months, or in the alternative, pay the full

26   filing fee for this action. If Plaintiff fails to file an inmate account statement for the past six

27   months, the Court will dismiss the case in its entirety, without prejudice, to file a new case

28   when Plaintiff is able to acquire the necessary documents to file a complete application
1    to proceed in forma pauperis.
2    II.    CONCLUSION
3           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
4    Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
5    as the document entitled information and instructions for filing an in forma pauperis
6    application.
7           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
8    Plaintiff will either: (1) file an inmate account statement for the past six months in
9    compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action
10   (which includes the $350 filing fee and the $50 administrative fee).
11          IT IS FURTHER ORDERED that, if Plaintiff fails to timely file an inmate account
12   statement for the past six months, the Court will dismiss the case, without prejudice, for
13   Plaintiff to file a new case when he is able to acquire the necessary documents to file a
14   complete application to proceed in forma pauperis.
15
                       30th
16          DATED THIS ___ day of July 2019.
17
18                                             UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                -2-
